This case is one form of the old and difficult problem of the application of a statute of limitations to wrongs which are not discovered until after the period has run. In the present case, the discovery was apparently made just before the expiration of the time, and, quite humanly, the response to the changed circumstances was not quite fast enough.
While the actual circumstances are not before us, the pleadings indicate the possibly tragic situation of a putative spouse, i.e., one who sincerely believes herself married but whose marriage is invalid because of some unknown legal reason. The discovery of the invalidity of the marriage turns her situation from one who shares in the estate to one who must assert a claim against the estate, in tort or quasi-contract. Under such circumstances, the four-month rule may become most harsh and unfair.
However, I see no judicial solution within permissible limits on statutory interpretation. The problem deserves consideration of a careful amendment to the statutory exceptions found in Section 2117.07, Revised Code.